Opinion filed January 13, 2022




                                       In The


        Eleventh Court of Appeals
                                    ___________

                                 No. 11-21-00288-CR
                                    ___________

                      KENNETH KOCHER, Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 350th District Court
                             Taylor County, Texas
                         Trial Court Cause No. 14140-D


                      MEMORANDUM OPINION
      Kenneth Kocher has filed an untimely pro se notice of appeal from his
judgment of conviction for the offense of sexual assault. We dismiss the appeal.
      The documents on file in this appeal indicate that Appellant’s sentence was
imposed on November 5, 2021, and that his notice of appeal was filed in the district
clerk’s office on December 17, 2021. When the appeal was filed in this court, we
notified Appellant by letter that the notice of appeal appeared to be untimely and
that the appeal may be dismissed for want of jurisdiction. We also notified Appellant
that the trial court had certified that this is a plea-bargain case in which Appellant
has no right of appeal. See TEX. R. APP. P. 25.2(a)(2), (d); see also TEX. CODE CRIM.
PROC. ANN. art 44.02 (West 2018). We requested that Appellant respond to our
letter and show grounds to continue. Appellant has filed a pro se response, and his
counsel has filed a motion to extend the time to file a motion for new trial and also
a motion to extend the time to file the notice of appeal. However, neither Appellant
nor his counsel has shown grounds upon which this appeal may continue.
      Pursuant to the Texas Rules of Appellate Procedure, a notice of appeal is due
to be filed either (1) within thirty days after the date that sentence is imposed in open
court or (2) if the defendant timely files a motion for new trial, within ninety days
after the date that sentence is imposed in open court. TEX. R. APP. P. 26.2(a). A
notice of appeal must be in writing and filed with the clerk of the trial court. TEX. R.
APP. P. 25.2(c)(1). The documents on file in this court reflect that Appellant’s notice
of appeal was filed over thirty days after his sentence was imposed and that a motion
for new trial was not timely filed. The notice of appeal was therefore untimely.
Furthermore, Appellant did not file a timely motion for an extension of time to file
a notice of appeal. See TEX. R. APP. P. 26.3. Rule 26.3(b) of the Texas Rules of
Appellate Procedure requires that such a motion be filed within fifteen days after the
due date for the notice of appeal.
      Absent a timely filed notice of appeal or the granting of a timely motion for
extension of time, we do not have jurisdiction to entertain this appeal. Slaton v.
State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519,
522–23 (Tex. Crim. App. 1996); Rodarte v. State, 860 S.W.2d 108, 110 (Tex. Crim.
App. 1993). Moreover, the trial court’s certification reflects that this is a plea-
bargain case and that Appellant has no right of appeal. Thus, even if Appellant had
timely perfected an appeal, this appeal would have been prohibited by Rule 25.2 of
                                           2
the Texas Rules of Appellate Procedure, which provides that an appellate court must
dismiss an appeal without further action when there is no certification showing that
the defendant has the right of appeal. TEX. R. APP. P. 25.2(d); Chavez v. State, 183
S.W.3d 675, 680 (Tex. Crim. App. 2006); see Dears v. State, 154 S.W.3d 610, 613–
14 (Tex. Crim. App. 2005).
      Appellants’ motions for extension of time are denied, and this appeal is
dismissed for want of jurisdiction.


                                                   PER CURIAM


January 13, 2022
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                         3